FILED

]L)N 2 9 20'\7_

UNITEI) STATES l)lsrRlcr CoURT c,,,,k_ us uis:;\@i_s.ta:%i656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). Plaintiffs complaint fails to
meet this minimal pleading standard, and, accordingly, it will be dismissed without prejudice

An Order accompanies this Memorandum Opinion.

%r/r/le?r/  
DATE: //&

United States P§istrict Judge